UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1230


MICHAEL E. KENNEDY,

                 Plaintiff – Appellant,

          v.

CHESAPEAKE UTILITIES CORPORATION,

                 Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-02256-BEL)


Submitted:     June 3, 2011                 Decided:   July 21, 2011


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Kennedy, Appellant Pro Se. Brian M. Quinn, DLA PIPER
US LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael E. Kennedy appeals the district court’s order

granting     Chesapeake    Utilities     Corporation’s     motion   to   dismiss

Kennedy’s action alleging violations of the federal Fair Debt

Collections Practices Act, 15 U.S.C. §§ 1692-1692p (2006), the

Maryland Fair Debt Collection Practices Act, Md. Code Ann., Bus.

Reg. § §      7-101 et seq.; Md. Code Ann., Com. Law §§ 14-201 et

seq. (LexisNexis 2005 & Supp. 2010), and Maryland common law.

We   have    reviewed     the   record   and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Kennedy v. Chesapeake Utilities Corp. No. 1:10-cv-02256-

BEL (D. Md. Mar. 8, 2011).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                         2